

AMENDMENT NO. 1
TO THE
AMENDED AND RESTATED
EXEMPTED LIMITED PARTNERSHIP AGREEMENT
OF
SOLASGLAS INVESTMENTS, LP


This Amendment No. 1 (this “Amendment”) to the Amended and Restated Exempted
Limited Partnership Agreement of Solasglas Investments, LP (the “Partnership”)
dated August 30, 2018 and effective as of September 1, 2018 (the “Partnership
Agreement”) is entered into on this 26th day of February 2019 and effective as
of September 1, 2018. All capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Partnership Agreement.


PRELIMINARY MATTERS
WHEREAS, the Partners wish to amend the Partnership Agreement to revise the
mechanics for calculating the Carryforward Account and Performance Allocation to
take into account withdrawals from and subsequent recontributions of capital to
the Partnership; and


WHEREAS, the Partnership Agreement is being amended to reflect the foregoing by
the Partners in accordance with Section 8.1 of the Partnership Agreement.


NOW THEREFORE, the Partnership Agreement is hereby amended as follows:
AGREEMENT
1.Amendment to Definition of “Carryforward Account”. The definition of
“Carryforward Account” in the Partnership Agreement is hereby amended as
follows:
“Carryforward Account” means a memorandum account recorded in the books and
records of the Partnership with respect to each Limited Partner that has an
initial balance equal to the balance of the carryforward account attributable to
such Limited Partner in the Prior Venture as of the Commencement Date, with such
balance appropriately adjusted for amounts that are not contributed by such
Limited Partner to the Partnership. From and after the Commencement Date, the
Carryforward Account will be adjusted as follows:


(a)
as of the first day after the close of each Performance Period for such Limited
Partner (prior to giving effect to the Performance Allocation, if any), the
balance of the Carryforward Account (a) is increased by the amount, if any,
equal to two and one half times such Limited Partner’s Negative Performance
Change for such Performance Period with respect to all amounts in such Limited
Partner’s Capital Account (not including any Recontribution Capital Account),
and (b) is reduced (but



1

--------------------------------------------------------------------------------




not below zero) by the amount, if any, of such Limited Partner’s Positive
Performance Change for such Performance Period with respect to all amounts in
such Limited Partner’s Capital Account (not including any Recontribution Capital
Account); and


(b)
as of the close of any Performance Period during which a Limited Partner has
made a withdrawal or receives a distribution that is not made in the ordinary
course of such Limited Partner’s operating activities (the amount of such
withdrawals and distributions during such Performance Period being the “Relevant
Amount”), if there exists a positive balance in the Carryforward Account, the
Carryforward Account for such Limited Partner shall be adjusted by reducing such
positive balance by an amount determined by multiplying (x) the positive balance
of the Carryforward Account by (y) a fraction, of which (i) the numerator is
equal to the Relevant Amount, and (ii) the denominator is equal to the balance
of such Limited Partner’s Capital Account (not including any Recontribution
Capital Account) at the beginning of such Performance Period.

2.Amendment to Definition of “Performance Allocation”. The definition of
“Performance Allocation” in the Partnership Agreement is hereby amended as
follows:
“Performance Allocation” means with respect to:
(x)
the Capital Account (not including any Recontribution Capital Account) held by a
Limited Partner:

(a)
10% of the portion of the Positive Performance Change for such Capital Account,
if any, determined as of the close of each Performance Period, that is less than
or equal to the aggregate positive balance in the Carryforward Account related
to such Capital Account, if any, as of the most recent prior date as of which
adjustment has been made thereto; plus

(b)
20% of the portion of the Positive Performance Change for such Capital Account,
if any, determined as of the close of each Performance Period that exceeds the
aggregate positive balance in the Carryforward Account as of the most recent
prior date as of which adjustment has been made thereto; and

(y)
the Recontribution Capital Account held by a Limited Partner, if any, 10% of the
Positive Performance Change for such Recontribution Capital Account until such
time as the balance of the Carryforward Account with respect to such Limited
Partner’s Capital Account has a balance of zero (such time being the “Recovery
Time”).

3.Addition of Definition of “Recontributed Amount”. Section 1.1 of the
Partnership Agreement is hereby amended by the addition of the following
definition:


2

--------------------------------------------------------------------------------




“Recontributed Amount” means with respect to any Limited Partner, any portion of
such Limited Partner’s Relevant Amounts that are subsequently recontributed to
the Partnership as a capital contribution.
4.Amendment to Section 3.3. Section 3.3 of the Partnership Agreement is hereby
amended as follows:
Separate Capital Accounts. The Partnership maintains a separate Capital Account
for each Partner relating to its respective Interest and, as contemplated by
Section 4.8, may have one or more Sub-Accounts for the purpose of engaging in
Hedging Transactions; provided, however, that if a Limited Partner makes a
contribution of a Recontributed Amount to the Partnership prior to such Limited
Partner’s Recovery Time, the Partnership will maintain a separate Capital
Account for the Recontributed Amount (a “Recontribution Capital Account”). At
the Recovery Time with respect to a Limited Partner’s Capital Account, the
Partnership will combine such Limited Partner’s Capital Account and its
Recontribution Capital Account into one single Capital Account.
5.Effect of Amendment. On and after the date of this Amendment, each reference
in the Agreement to “this Agreement”, “hereunder”, “hereof”, or “herein” shall
mean and be a reference to the Agreement, as amended by this Amendment. Except
as specifically amended herein, the Agreement shall remain in full force and
effect and is hereby ratified and confirmed.
6.
Governing Law. This Amendment and the rights of the Partners hereunder are
governed by and construed in accordance with the laws of the Cayman Islands,
without regard to the conflict of laws rules thereof.



[signature page follows]


3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered on the date first above written.




GENERAL PARTNER:
DME ADVISORS II, LLC
By: /s/ Daniel Roitman
Name: Daniel Roitman
Title: Chief Operating Officer


LIMITED PARTNERS:
GREENLIGHT REINSURANCE, LTD.
By:/s/ Laura Accurso
By: /s/ Tim Courtis

Name: Laura Accurso
Name: Tim Courtis

Title: General Counsel and Secretary
Title: Chief Financial Officer





GREENLIGHT REINSURANCE IRELAND,
DESIGNATED ACTIVITY COMPANY




By: /s/ Tim Courtis
By: /s/ Patrick O'Brien

Name: Tim Courtis
Name: Patrick O'Brien

Title: Director
Title: CEO & Director









                    




4